Citation Nr: 1620526	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  07-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a pulmonary disability, claimed as bronchitis.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1972.

These matters come before the Board of Veterans' Appeals (Board/BVA) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In October 2012, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of that hearing is of record. 

These matters were previously before the Board in July 2011, March 2013, and July 2015, when the Board remanded the claims for further development.  The claims since have been returned to the Board for further appellate consideration.

In that July 2015 decision, the Board also denied a claim of entitlement to service connection for a back disability.  So that claim is no longer at issue in this appeal.  As well, the Board instead remanded a claim of entitlement to service connection for a sinus disability.  And in a December 2015 rating decision since issued, on remand, the Appeals Management Center (AMC) granted service connection for allergic rhinitis with deviated septum (claimed as sinusitis).  

So that claim also is no longer before the Board inasmuch as the Veteran has not, in response, separately appealed either the initial rating or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues). 

Unfortunately, still further development is required concerning the claims of entitlement to service connection for hepatitis C and a pulmonary disability.  So the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims for left knee and bilateral (left and right) foot disabilities.


FINDINGS OF FACT

1.  A left knee disability was not incurred in service and is not otherwise shown to be etiologically related to or the result of the Veteran's service.

2.  He does not have a right foot disability and has not since or contemporaneous to the filing of this claim.

3.  A left foot disability was not incurred in service and is not otherwise shown to be etiologically related to or the result of his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left knee, right foot, or left foot disability. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

According to the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Correspondence in January 2006, June 2008, and April 2013 provided this required VCAA notice.  The letters were followed by adequate time for the Veteran to submit additional evidence and/or argument in response before readjudication of the claims in a Statement of the Case (SOC) and Supplemental SOCs (SSOCs).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) and Prickett v. Nicholson, 20 Vet. App. 370 (2006) (explaining that the preference is to provide VCAA notice before initially adjudicating a claim, but that if this did not occur, or the notice provided was inadequate or incomplete, this deficiency in notice may be rectified ("cured") by providing all required notice and then readjudicating the claim, including in an SOC or SSOC, such that the intended purpose of the notice is still served, not frustrated, inasmuch as the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records, and lay statements have been obtained and associated with his virtual ("electronic" or paperless) claims file so they may be considered.  He has not identified any other records or evidence he wants to submit or have VA obtain, including since these claims were remanded for further development, including to obtain additional (outstanding) records.

The duty to assist also as mentioned includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  To this end, the Veteran was provided VA compensation examinations in October 2013 for medical nexus opinions concerning the etiology of his claimed left knee, right foot, and left foot disabilities.  Additional (supplemental) opinions were obtained in September 2015 as a result of the Board remanding the claims in July 2015.

When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unless the Veteran challenges the adequacy of the examination or opinion, however, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 


The Veteran was afforded VA medical examinations in October 2013 and more recently, including as mentioned in September 2015 on remand.  These VA examinations were adequate, especially when considering the results in the aggregate, so collectively.  The examinations and consequent opinions, taken together, are fully informed, comprehensive, and substantiated and based on the evidence of record as well as on the Veteran's statements and the results of the objective physical examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Finally, regarding the Veteran's October 2012 Travel Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to these claims.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of these claims.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103.

Analysis

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish entitlement to service connection the record must contain:  (1) competent and credible, so probative, evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Left Knee Disability

During his October 2012 hearing before the Board, the Veteran alleged that he had first injured his left knee in Vietnam while under ambush, so in a combat situation.  He stated that he jumped over a log into a hole and twisted this knee.  When he complained about his pain to a medic, he was told to "suck it up."  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also the implementing VA regulation, 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  That is to say, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish service connection for a combat Veteran; instead, they merely aid him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").

A veteran must still generally establish the claim by competent medical or other (lay if acceptable) evidence tending to show a current disability and a correlation between that disability and the combat event in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (again, meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

Turning now to the facts of this particular case, the Veteran's STRs are unremarkable for complaints or treatment for a left knee disability.  An October 1971 STR reflects that he sought treatment for a pulled hamstring sustained while playing football.  Upon examination four days after the initial complaint, it was noted that he had pain and swelling in his thigh and calf.  It was also noted that he had ecchymoses behind both knees.  The STRs also reflect that he had complaints of body pain and joint pain; however, these were noted in connection with his malaria and/or encephalitis.  His March 1972 report of medical history for separation purposes reflects that he reported approximately 21 complaints, including leg cramps; however, he denied having a "trick" or locked knee and lameness.  His military service ended in July 1972.


More than three decades later, a June 2005 VA treatment record noted the Veteran's complaints of pain in his knees.  A January 2006 VA treatment record reflected that he had complaints of pain in the left knee, especially.  In May 2006, he indicated that his left knee would give out; it was noted that he worked as a carpet layer.  Records from June 2006, October 2006, and July 2007 note that he sought treatment for left knee pain.  During a July 2006 VA neurological examination, he was observed to have left knee pain.  In July 2007, he complained of chronic left knee pain.  An examination revealed a stable left knee, with negative Lachman's drawer, McMurray, valgus stress, and varus stress testing.  There was no pain with hyperflexion, no joint-line tenderness, and no effusions/warmth, edema, or erythema.  The assessment was left knee pain.

Subsequent VA treatment records show knee pain listed in the Veteran's active problems list.  In September 2012, he sought VA treatment for left knee pain that he had been having for two weeks.  The pain had started after he fell while hiking on rocks.  It was noted, however, that he had experienced left knee pain on and off for many years.  X-rays of the left knee showed minimal degenerative changes at the patellofemoral joint.  December 2012 records note him having intermittent left knee pain for over 20 years.

An October 2013 VA examiner diagnosed minimal degenerative joint disease (i.e., arthritis) of the left knee but found that the Veteran's left knee disability was less likely than not causally related to his service.  The examiner's rationale was based on several factors:  the Veteran separated from service in 1972 and worked in a physical capacity for 40 years after separation, there were no clinical records of knee complaints for 40 years after separation, x-rays showed normal aging changes, and the examination of the knees was unremarkable.

However, because that examiner mistakenly indicated that the earliest left knee complaints were in 2012, when in fact the record reflected even earlier left knee complaints in 2006 or thereabouts; the Board's July 2015 remand directed that a supplemental opinion be obtained to determine if the October 2013 VA examiner's opinion was still valid.

In September 2015, an additional VA examination was conducted.  The examiner reviewed the Veteran's claims file and confirmed the diagnosis of left knee joint osteoarthritis.  The examiner, the same examiner as the one who performed the October 2013 examination, again determined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness.  The examiner reasoned that there were no knee complaints in service and on separation, and that to the contrary the Veteran himself specifically answered "no" to having trick or painful knee at time of separation.  He also worked many years in a physical capacity, post-service, and there were no complaints of left knee pain until January 2006 despite having gone to VA regularly for treatment since 2000.  The examiner also referenced medical literature indicating that all joints show degenerative changes as people age, and by the age of 35 approximately 30% of people will show evidence of degeneration at one or more joints.  By the age of 60, greater than 90% of people will show evidence of degeneration at one or more joints.

So after considering all of the evidence, including this most recently obtained on remand, the Board finds that the record fails to establish that the Veteran's current left knee disability owing to osteoarthritis is related or attributable to his military service.  He has not established the required correlation etiologically linking the osteoarthritis (degenerative arthritis) affecting this knee to anything that occurred during the course of his service, and this is a prerequisite to granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Initially, as there is no finding in service or for many years after service of osteoarthritis of the left knee, the Board concludes that the preponderance of the evidence is against finding that presumptive service connection based on a chronic disease is warranted pursuant to 38 C.F.R. § 3.307(a)(6) as the evidence fails to establish that osteoarthritis manifested to a compensable degree within one year of the Veteran's discharge from active duty, i.e., by July 1973.

The Board is mindful of the Veteran's contention that he first injured his left knee in Vietnam, in a combat situation, by jumping over a log into a hole and twisting this knee.  Notably, though, even were the Board to accept the occurrence of that injury in compliance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the fact remains that even he, himself, denied having a "trick" or locked knee and lameness when recounting his relevant medical history in March 1972 in anticipation of separating from service.  Moreover, the evidence fails to show that his current left knee disability (the osteoarthritis) is due to such injury in combat.  The pertinent medical opinion of record, the September 2015 VA examination report, is unfavorable to the claim in terms of attributing the Veteran's left knee disability to his military service that ended many years ago.  The September 2015 VA examiner provided a medical opinion supported by sound rationale consistent with the evidence of record.  The examiner also had the opportunity to review the claims file, had the opportunity to examine and interview the Veteran personally, and considered his history and statements regarding his symptoms in the opinion.  The Board consequently finds this opinion to be highly probative of the determinative issue of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no medical opinions to the contrary, much less any that is equally probative.

Although as mentioned lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's current left knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).


The Board has considered the Veteran's lay contentions, however, he has not demonstrated that he has any medical expertise to give such an opinion.  This is not a situation where a cause-and-effect relationship is readily observable, such as with an explosion and tinnitus, or fractured leg.  In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  But equally, so by the same token, laypersons have been found incompetent to provide probative opinion on causation in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  In this particular instance the Board did indeed obtain medical comment on this determinative issue of causation, and the opinion obtained is entirely unfavorable to the claim.  The Board conversely finds any attempts by the Veteran, himself, to link any current left knee disability to his service to be beyond his competence as a layman.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board further concludes that the preponderance of the evidence is against finding that service connection is warranted pursuant to 38 C.F.R. § 3.303(b), that is, by showing continuity of symptomatology since service.  First off, this notion only applies to situations where the condition now being claimed was first noted during service.  Moreover, the evidence fails to show ongoing complaints of left knee problems, such as in the way of recurring symptoms dating back to the Veteran's time in service.  To the contrary, there is no indication of a left knee issue or problem until June 2006 or thereabouts, so not until some 34 years after the conclusion of his service, when he complained of pain in his knees during the course of VA treatment.  The earliest possible X-ray evidence of osteoarthritis of the left knee is even more recently, in September 2012.  While not dispositive, the passage of so many years between discharge from service and the objective documentation of the claimed disability is a factor weighing against this claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, for the reasons and bases discussed, the Board finds that service connection is not warranted for the Veteran's left knee disability.  And as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, so his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right Foot and Left Foot Disability

During his October 2012 hearing before the Board, the Veteran alleged that, in addition to hurting his left knee in Vietnam, he also injured his feet.  He indicated that he was told by his doctor to wear special shoes and that he wears sandals because it helps him relieve the pain.  He stated that he had to walk on the heel of his foot because the front hurt too much to walk on it.  

The Veteran's STRs reflect that, in December 1969, he had trouble with his right ankle and both feet.  He was provided arch supports.  In August 1971, he was treated following a fall down some stairs and hurting his left ankle, right knee and right thumb.  A week or so later he was seen after re-injuring his left ankle and stubbing his left toe playing basketball.  X-rays of his left ankle and foot were negative, however.  His March 1972 Report of Medical History for separation purposes reflects that he mentioned having, or having previously had, foot trouble.  But his March 1972 Report of Medical Examination indicates that he had normal feet upon actual clinical evaluation.  His service ended in July 1972.

Post service VA treatment records reflect that, about thirty years later, in November 2002, the Veteran had left foot pain when walking.  In June 2003, he complained of left foot pain and was assessed as having left foot pain.  In August 2005, he was seen for complaints of left foot pain and swelling after twisting his left foot when stepping on a brick days earlier.  An x-ray taken days after the alleged injury revealed that he had a fracture of the left fifth metatarsal, and November 2005 x-rays revealed a healing fracture of this bone.  A July 2006 VA neurological evaluation notes that he reported having his left leg broken on two occasions, his left foot fractured once, and both ankles fractured.

A January 2011 VA treatment record notes the Veteran had a bunion on his left foot that had been hurting for several days.  A January 2011 consult request notes a request for a podiatry consult because he had a left hallux valgus and pes planus.  An evaluation for orthotics/footwear modifications was requested.  A March 2011 podiatry consult record notes that, following examination, he was assessed as having a bunion on his left foot.  

In October 2013, the Veteran underwent a VA examination.  The examiner took note of the Veteran's diagnosis of a closed fracture of the fifth metatarsal of the left foot but determined that it was less likely than not that he had a current foot disability causally related to his active military service.  The examiner pointed out that the Veteran had an unremarkable examination of his feet.

However, because the previous VA treatment records had indicated the possible presence of pes planus and hallux valgus during the pendency of this appeal, in the July 2015 remand the Board directed that a new VA examination be performed for additional (supplemental) comment regarding the nature and extent of the Veteran's bilateral foot disability and the origins of it, including especially in terms of its posited relationship or correlation with his military service.  Pursuant to the Board's remand directive, he was afforded another VA examination in September 2015.  The examiner reviewed the Veteran's claims file and noted the diagnoses of left foot hallux valgus and a closed fracture of the fifth metatarsal of the left foot.  

But as concerning etiology, the examiner opined that the Veteran's foot disability was less likely than not incurred in or caused by his service.  The rationale was that there was one "cryptic" notation about ankle and feet pain in service in December 1969, and he went on to serve full term.  He then worked in a physical capacity until 2012.  He was treated in March 2011 for a left bunion related to hallux valgus; this condition was caused by ill-fitting foot wear, and the many years since service made it "etiologically untenable."  The examiner indicated that the Veteran's fracture of the left fifth metatarsal fracture in August 2005 was clearly unrelated to his service as it was sustained after twisting his foot post-service.  The examiner also indicated that all x-rays do not document pes planus or flat feet, and noted that the Veteran had a shallow arch, but they were present.

Regarding service connection for a right foot disability, as already alluded to the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, there must be evidence establishing that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Hence, there is no basis to grant service connection for a claimed disability if the appellant has not shown that he has the disability or that he at least has at some point since the filing of his claim for service connection because in this circumstance there is no present-day disability to relate or attribute to his service.

Here, unfortunately, given the lack of any objective findings suggestive of a right foot disability, the weight of the evidence is against a finding of any current right foot disability at any time during the pendency of this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See, too, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

The Board is mindful of the Veteran's contentions that he developed a right foot disability owing to his service.  He is competent to report observable symptoms, such as swelling and pain.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent, much less credible, medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a right foot disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the evidence does not demonstrate that the Veteran has a right foot disability, much less owing to his service, entitlement to service connection for a right foot disability is not warranted.  

With regards to a left foot disability, the evidence does demonstrate that the Veteran has a left foot disability.  As indicated above, the September 2015 VA examination report noted diagnoses of left foot hallux valgus and a closed fracture of the fifth metatarsal of the left foot.  However, after considering all of the evidence, the Board concludes that the preponderance of this evidence is against this claim of entitlement to service connection for a left foot disability because the most persuasive evidence of record shows the Veteran's current left foot disability is unrelated to his service.  So there is not the required attribution of this disability to his service.


Although the STRs confirm the Veteran had some trouble with his left foot in December 1969 and was issued arch supports, in August 1971 X-rays of this foot were negative.  Also, while he indicated in his March 1972 Report of Medical History for separation purposes that he was having, or previously had had, foot trouble, his March 1972 Report of Medical Examination indicates that he had normal feet upon actual clinical evaluation.  This tends to suggest that any left foot issue he had in service was not chronic in terms of resulting in any permanent disability or impairment, instead merely acute and transitory.

Also, the September 2015 VA compensation examiner reasoned that the Veteran's current diagnosis of a fracture of the fifth metatarsal was unrelated to his service since due instead to his August 2005 post-service injury as a civilian when he twisted his left foot after stepping on a brick.  The VA treatment records support the examiner's conclusion by documenting that injury.  The examiner also reasoned that the Veteran's hallux valgus was related to his January 2011 left foot bunion, which also occurred years after his service.  The examiner's opinions were based on an evaluation of the Veteran and review of the record and citation to supporting factual data.  The opinion thus is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, there is no competent evidence to the contrary.

The only other evidence in the file concerning the etiology of the Veteran's left foot disability is his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and whether a left foot disability may be related to his service (which ended more than 40 years ago) is a medical question requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layman and has not presented any competent (medical opinion/textual) evidence supporting his allegation that his current left foot disability is related to his service or even dates back to his service.

Without competent and credible evidence of an association between any current left foot disability and the Veteran's service, service connection is not warranted.  Moreover, since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The claim of entitlement to service connection for a left knee disability is denied.

The claim of entitlement to service connection for a right foot disability is denied.

The claim of entitlement to service connection for a left foot disability is denied.


REMAND

Unfortunately, still further development is required regarding the remaining claims that also are on appeal.

Hepatitis C

The Board's prior July 2015 remand directed that a VA examination be conducted to determine whether it is as likely as not that the Veteran's reported past intravenous drug addiction (IVDA) is causally related to or aggravated by his posttraumatic stress disorder (PTSD).  The examiner was also directed to consider whether the Veteran used IV drugs to "mask or self-medicate" his PTSD, or whether his IDVA was due instead to willful action unrelated to his PTSD.  A complete rationale was requested, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner also was asked to cite to applicable clinical records, if pertinent.

In October 2015, a VA mental disorders examination was performed.  The examiner found that the Veteran had a diagnosis of alcohol use disorder that was not secondary to his PTSD diagnosis.  The examiner also found that it was less likely than not that the Veteran's reported past IVDA was not related to or aggravated by his PTSD, and that it was less likely as not that his past IVDA was used to mask or self-medicate his PTSD.  The examiner found that it was as likely as not that the Veteran had used IV drugs in a willful action unrelated to his PTSD diagnosis.  The rationale was that the Veteran reported IV drug use (cocaine) in the 1970's, which he stated he did because his "friends all did it and it was the thing to do back then."

While the examiner indicated that the claims file was reviewed, the Board sees that the Veteran had previously reported a history of substance abuse in Vietnam (see December 2005 VA Agent Orange Evaluation).  Also, a previous August 2013 VA examiner stated that the Veteran's use of "alcohol and other substances is related to failed attempts to mediate and lessen" PTSD symptoms.  Because of this conflicting evidence, the Board finds that an additional opinion is needed to try and achieve some reconciliation amongst the different findings.

Pulmonary Disability

The Board's prior July 2015 remand also directed that a medical opinion be obtained as concerning whether it is as likely as not that the Veteran has a pulmonary disability causally related to, or aggravated by, his active military service.  The examiner was asked to consider the entire pertinent record, including the Veteran's contention that his disability is due to gas chamber basic training in service, which he testified to during his October 2012 Board hearing.  

In September 2015, a medical opinion was obtained.  The examiner determined that the Veteran's diagnosed Chronic Obstructive Pulmonary Disease (COPD) was less likely than not related to his service.  As rationale, the examiner noted just one visit for breathing issues in service, no breathing issues mentioned at time of separation, and a long and continued history of smoking.  However, the examiner failed to consider instead the Veteran's statements that his disability is due to gas chamber basic training in service.  The examiner's rationale must acknowledge and discuss any lay evidence of onset.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).   Therefore, supplemental medical opinion is needed.

Accordingly, these remaining claims are REMANDED for the following still additional development and consideration:

1.  If still available, return the claims file to the examiner that evaluated the Veteran for the October 2015 VA mental disorders compensation examination for an addendum opinion.  The examiner should again review the claims file in its entirety, including a complete copy of this remand.  

The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's reported past IVDA was casually related to, or aggravated by, his PTSD. 

In considering whether the Veteran used IV drugs to "mask or self-medicate" his PTSD, or whether his IVDA was due to willful action unrelated to his PTSD, the examiner must address the evidence of record, including, but not limited to, the Veteran's previous reports of substance abuse while in Vietnam, as well as the August 2013 VA examiner's statement that the Veteran's use of "alcohol and other substances is related to failed attempts to mediate and lessen" PTSD symptoms.  


This commenting clinician is asked to provide complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles, and should cite to applicable clinical records, if pertinent.

Obtain this additional (supplemental) comment from someone else suitably qualified if the prior examiner is unavailable.

2.  Also if still available, return the claims file to the examiner that evaluated the Veteran for the September 2015 VA respiratory conditions compensation examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to providing this addendum opinion.

The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran has a pulmonary disability causally related to, or aggravated by, his active service. 

In formulating this opinion, the examiner must specifically discuss the Veteran's complaints in service, including his contention that his disabilities are due to gas chamber basic training in service.

The examiner must provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

If the examiner is unable to provide further comment on this determinative issue of causation without resorting to mere speculation, then he/she must expressly indicate this but, more importantly, also discuss why a more definitive response is not possible or feasible.

This commenting clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

Obtain this additional (supplemental) comment from someone else suitably qualified if the prior examiner is unavailable.

3.  Then readjudicate these remaining claims for service connection for Hepatitis C as secondary to a service-connected disability and for a pulmonary disability with consideration of all additional evidence received since the most recently issued SSOC.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


